Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive. 
Argument (1): Regarding Claims 1-2, 4-14, 16-25, 27-28 and 30-34, Applicant argues that FIG. 6 of the Specification (not reproduced) illustrates an embodiment of a communication system 600 capable of near E-field communication. System 600 may be an example of a Near Ultra Low Energy Field Electric (NULEF-E) system. The Specification states "In the proposed aspect, E-field communications, such as NULEF-E, may be enabled using the human body" (see [00341). The Specification also states "But in an aspect, it is proposed to configure a system for communication through E-fields" (see [0045]). The Specification is clear that there are at least three different possible configurations for the field receiver 635. In first configuration, the field receiver 635 may be configured to detect E-field (voltage) only. In second configuration, the field receiver 635 may be configured to detect H-field only. In third configuration, the field receiver 635 may be configured to detect both E-field and H-field. The Specification is clear that each of these configurations for the field receiver 635 are contemplated, including the first configuration. Therefore, the Specification DOES contain the subject matter claimed in independent claims 1, 13, 25 and 28.
Examiner’s Response: Examiner respectfully disagrees. Despite Applicant’s allegation that “In first configuration, the field receiver 635 may be configured to detect E-field (voltage) only”, the Examiner is unable to find such a disclosure in the instant Specification limiting the first configuration to ONLY detect the E-field (voltage). In fact, none of the embodiments disclosed in the instant Specification ever excludes the first signal from including magnetic properties (signal) in any configuration. Therefore, the Examiner maintains the § 112(a) or the § 112(pre-AIA ), first paragraph rejections.  
Further, it is noted that the rejection is for “enablement”, not merely “written description” as argued.  That is, even if it is conceded that Fig.6 would show possession of a receiver capable of receiving a signal that does not include a magnetic signal, it does not mention anything about ensuring that the signal does not include a magnetic signal, as claimed.
Further, it is noted that claim 1 is an apparatus, patentably defined by its structure, the broadest reasonable interpretation of which is a transceiver comprising a field receiver, memory, and processor, wherein the memory or processor is configured to receive a signal that does not include a magnetic signal.  Thus arguments that the receiver may be configured to receive a first signal that does not include a magnetic signal carries no weight, as it is not claimed.

Argument (2): Regarding Claims 1-2, 4-14, 16-25, 27-28 and 30-34, Applicant alleges that the receiver 2710 of Kersalaers2 includes separate antennas to detect the magnetic field and electric fields. Specifically, Kersalaers2 states "As previously described, these induction fields may be received by the receiver 2710 using two antennas. The first antenna which is a coil 2720 is sensitive to the magnetic field 2750, and the second which is a capacitor 2725 is sensitive to the electric field 2745." Kersalaers2, [0114]. According to Kersalaers2, the coil 2720 is sensitive to- i.e., is used to - detect the magnetic field. Applicant argues that there is nothing in Kersalaers2 to indicate that the coil 2750 is used to detect the electric field. Also, there is nothing in Kersalaers2 to indicate that the coil 2750 is capacitively coupled with a human body.
Examiner’s Response: Examiner respectfully disagrees. Contrary to the Applicant’s allegation equating coil 2720 to the first antenna of the instant application, it is receiver 2710 that was referenced in the Final Office Action equating to the field receiver, see Para 0110-0114, where Kerselaers2 discloses that the receiver 2710 includes a planar coil antenna that is positioned close to the human skin, hence being capacitively coupled with the human body, for receiving the signal generating by the transmitter 2705.

Argument (3): Regarding Claims 1-2, 4-14, 16-25, 27-28 and 30-34, Applicant asserts that Kersalaers contemplates using both electric and magnetic fields for communication and that the magnetic field enhances and makes the communication more reliable, i.e., using magnetic field is critical in Kersalaers. Thus, if Kersalaers is modified as the Office suggests (no magnetic signal used), this would render Kersalaers unsatisfactory for its intended purpose. This means that there is no suggestion or motivation to make the proposed modification, regardless of what Robertson teaches. Further, it is true that Robertson discloses authenticating using electrical signals. However, Robertson does NOT contemplate any embodiments that excludes the use of magnetic signals. Thus, Robertson cannot be used to modify of Kersalaers as the Office suggests.
Examiner’s Response: Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). While the Examiner agrees with the Applicant that Robertson may not explicitly recite excluding the use of magnetic signals, none of the embodiments of the instant Specification ever excludes the use of magnetic signals. Therefore, the combined teachings of Kersalaers, Kersalaers2 and Robertson disclose all of the claimed limitations.
Further, the Examiner notes that the newly added limitation “wherein the first signal does not include a magnetic signal” does not carry patentable weight as it does not further limit any of the patentably defined structural elements of the claimed apparatus. For compact prosecution, prior art was applied to all of the claimed limitations.